Exhibit 10.1

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND REAFFIRMATION OF GUARANTIES

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND REAFFIRMATION
OF GUARANTIES, dated as of January  29, 2010 (this “Eighth Amendment”), is
entered into by and between Quixote Corporation, a Delaware corporation (the
“Borrower”), whose address is 35 East Wacker Drive, Chicago, Illinois 60601, and
Quixote Transportation Safety, Inc., Transafe Corporation, Energy Absorption
Systems, Inc., and Energy Absorption Systems (AL) LLC, as Subsidiary Guarantors,
(each being referred to herein as a “Guarantor” and collectively referred to
herein as the “Guarantors”), and Bank of America, N.A., a national banking
association (the “Lender”), whose address is 135 South LaSalle Street, Chicago,
Illinois 60603.

 

R E C I TAL S:

 

A.                                   Borrower and Lender entered into that
certain Amended and Restated Credit Agreement, dated as of April 20, 2005 (the
“Original Credit Agreement”), as amended by that certain First Amendment to
Amended and Restated Credit Agreement and Reaffirmation of Guaranties dated as
of December 1, 2006, (the “First Amendment”), that certain Second Amendment to
Amended and Restated Credit Agreement and Reaffirmation of Guaranties dated as
of March 15, 2007 (the “Second Amendment”), that certain Third Amendment to
Amended and Restated Credit Agreement and Reaffirmation of Guaranties dated as
of November 7, 2007 (the “Third Amendment”), that certain Fourth Amendment to
Amended and Restated Credit Agreement and Reaffirmation of Guaranties dated as
of November 7, 2008 (the “Fourth Amendment”), that certain Waiver, Fifth
Amendment to Amended and Restated Credit Agreement and Reaffirmation of
Guaranties dated as of February 9, 2009 (the “Fifth Amendment”), that certain
Waiver, Sixth Amendment to Amended and Restated Credit Agreement and
Reaffirmation of Guaranties dated as of May 7, 2009 (the “Sixth Amendment”), and
that certain Seventh Amendment to Amended and Restated Credit Agreement and
Reaffirmation of Guaranties dated October 23, 2009 (the “Seventh Amendment”, and
together with the Original Credit Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment and the Seventh Amendment, the “Credit Agreement”) pursuant to
which Credit Agreement Lender has made a Revolving Loan to Borrower evidenced by
that certain Third Amended and Restated Revolving Loan Note, dated as of
October 23, 2009, in the maximum principal amount of $5,000,000, executed by
Borrower and made payable to the order of Lender (the “Revolving Note”).

 

B.                                     In connection with the Original Credit
Agreement, the Guarantors executed and delivered to Lender that certain Guaranty
dated as of May 16, 2003 in favor of Lender, as amended by that Reaffirmation
and Amendment of Subsidiary Guaranty dated as of April 20, 2005 (the
“Guaranty”).

 

C.                                     Borrower and the Guarantors have also
requested, and Lender has agreed to, the modification of certain terms contained
in the Credit Agreement as set forth herein, all pursuant to the terms and
conditions hereinafter set forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower, the Guarantors and Lender hereby agree as follows:

 

--------------------------------------------------------------------------------


 

A G R E E MEN T S:

 

1.                                       RECITALS.  The foregoing Recitals are
hereby made a part of this Eighth Amendment.

 

2.                                       DEFINITIONS.  Capitalized words and
phrases used herein without definition shall have the respective meanings
ascribed thereto in the Credit Agreement.

 

3.                                       AMENDMENTS TO THE CREDIT AGREEMENT.

 

3.1                         Section 1.1 of the Credit Agreement.

 

The definition of “Revolving Loan Termination Date” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Revolving Loan Termination Date” means February 15, 2010.

 

4.                                       REAFFIRMATION OF GUARANTIES.  Each of
the Guarantors hereby expressly (a) consents to the execution by Borrower and
Lender of this Eighth Amendment, (b) acknowledges that the “Guaranteed Debt” (as
defined in each of the Guaranties) includes all of the obligations and
liabilities owing from Borrower to Lender, including, but not limited to, the
obligations and liabilities of Borrower to Lender under and pursuant to the
Credit Agreement, as amended from time to time, and as evidenced by the
Revolving Note, as modified, extended and/or replaced from time to time,
(c) reaffirms, assumes and binds themselves in all respects to all of the
obligations, liabilities, duties, covenants, terms and conditions that are
contained in their respective Guaranty, (d) agrees that all such obligations and
liabilities under their respective Guaranty shall continue in full force and
effect and shall not be discharged, limited, impaired or affected in any manner
whatsoever, and (e) represents and warrants that each of the representations and
warranties made by such Guarantor in any of the documents executed in connection
with the Loans remain true and correct as of the date hereof.

 

5.                                       REPRESENTATIONS AND WARRANTIES.  To
induce Lender to enter into this Eighth Amendment, Borrower and each Guarantor
hereby certifies, represents and warrants to Lender that:

 

5.1                         Organization.  Borrower and each Guarantor is a
corporation or a limited liability company duly organized, existing and in good
standing under the laws of its state or organization with full and adequate
corporate or limited liability power, as the case may be, to carry on and
conduct its business as presently conducted.  Borrower and each Guarantor is
duly licensed or qualified in all foreign jurisdictions wherein the nature of
its activities require such qualification or licensing.  The Articles of
Incorporation or Organization, as the case may be, Bylaws (other than an
amendment to the By-laws of Borrower dated May 14, 2009) or Operating Agreement,
as the case may be, Resolutions and Incumbency Certificate of Borrower and each
Guarantor have not been changed or amended since the certified copies thereof
were delivered to Lender in connection with the Original Credit Agreement and
the First Amendment.  The state issued organizational identification number for
Borrower and each Guarantor is listed on Schedule I hereto.  The exact legal
name of Borrower and each Guarantor is as set forth in the preamble of this
Eighth Amendment, and neither Borrower nor any Guarantor currently conducts, nor
has it during the last five (5) years conducted, business under any other name
or trade name.  Neither Borrower nor any Guarantor will change its name, its
organizational identification number, if it has one, its type of organization,
its jurisdiction of organization or other legal structure.

 

2

--------------------------------------------------------------------------------


 

5.2                         Authorization.  Borrower and each Guarantor is duly
authorized to execute and deliver this Eighth Amendment and Borrower is and will
continue to be duly authorized to borrow monies under the Credit Agreement, as
amended hereby, and to perform its obligations under the Credit Agreement, as
amended hereby.

 

5.3                         No Conflicts.  The execution and delivery of this
Eighth Amendment and the performance by Borrower and each Guarantor of its
obligations under the Credit Agreement, as amended hereby, do not and will not
conflict with any provision of law or of the articles of incorporation or bylaws
of Borrower or any Guarantor or of any agreement binding upon Borrower or any
Guarantor.

 

5.4                         Validity and Binding Effect.  The Credit Agreement,
as amended hereby, is a legal, valid and binding obligation of Borrower and each
Guarantor, enforceable against Borrower and each Guarantor in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity limiting the availability
of equitable remedies.

 

5.5                         Compliance with Credit Agreement.  The
representation and warranties set forth in Section VI of the Credit Agreement,
as amended hereby, are true and correct with the same effect as if such
representations and warranties had been made on the date hereof, with the
exception that all references to the financial statements shall mean the
financial statements most recently delivered to Lender and except for such
changes as are specifically permitted under the Credit Agreement.  In addition,
other than as waived in Section 2 hereof, Borrower and each Guarantor has
complied with and is in compliance with all of the covenants set forth in the
Credit Agreement, as amended hereby, including, but not limited to, those set
forth in Section VII thereof.

 

5.6                         No Event of Default.  As of the date hereof, no
Event of Default under Section VII of the Credit Agreement, as amended hereby,
or event or condition which, with the giving of notice or the passage of time,
or both, would constitute an Event of Default, has occurred or is continuing.

 

5.7                         No Subordinated Debt Default.  As of the date
hereof, no default under any of the documents evidencing or securing any of the
Subordinated Debt, or event or condition which, with the giving of notice or the
passage of time, or both, would constitute a default under any of the documents
evidencing or securing any of the Subordinated Debt, has occurred or is
continuing.

 

5.8                         Schedules to Credit Agreement.  Other than as shown
by the updated Schedules attached hereto as Exhibit B, the Schedules attached to
the Credit Agreement are true and correct as of the date hereof.

 

6.                                       CONDITIONS PRECEDENT.  This Eighth
Amendment shall become effective as of the date above first written after
receipt by Lender of the following:

 

6.1                         Eighth Amendment.  This Eighth Amendment executed by
Borrower, the Guarantors, and Lender.

 

3

--------------------------------------------------------------------------------


 

6.2                         Resolutions.  A certified copy of Resolutions of the
board of directors of Borrower and each Guarantor authorizing the execution,
delivery and performance of this Eighth Amendment and related loan documents.

 

6.3                         Certificate of Good Standing.  Certificates of Good
Standing for Borrower and each Guarantor from their respective jurisdictions of
organization.

 

6.4                         Other Documents.  Such other documents, certificates
and/or opinions of counsel as Lender may request.

 

7.                                       GENERAL.

 

7.1                         Governing Law; Severability.  This Eighth Amendment
shall be construed in accordance with and governed by the laws of Illinois. 
Wherever possible each provision of the Credit Agreement and this Eighth
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Credit Agreement and this Eighth
Amendment shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of the
Credit Agreement and this Eighth Amendment.

 

7.2                         Successors and Assigns.  This Eighth Amendment shall
be binding upon Borrower, the Guarantors, and Lender and their respective
successors and assigns, and shall inure to the benefit of Borrower, the
Guarantors, and Lender and the successors and assigns of Lender.

 

7.3                         Waiver of Claims.  Borrower hereby acknowledges,
agrees and affirms that it possesses no claims, defenses, offsets, recoupment or
counterclaims of any kind or nature against or with respect to the enforcement
of the Credit Agreement, as amended hereby, the Revolving Note or any other Loan
Document (collectively referred to herein as the “Claims”), nor does Borrower
now have knowledge of any facts that would or might give rise to any Claims.  If
facts now exist which would or could give rise to any Claim against or with
respect to the enforcement of the Credit Agreement as amended hereby, the
Revolving Note, and/or any other Loan Documents, Borrower hereby
unconditionally, irrevocably and unequivocally waives and fully releases any and
all such Claims as if such Claims were the subject of a lawsuit, adjudicated to
final judgment from which no appeal could be taken and therein dismissed with
prejudice.

 

7.4                         Continuing Force and Effect of Loan Documents and
Guaranty.  Except as specifically modified or amended by the terms of this
Eighth Amendment, all other terms and provisions of the Credit Agreement and the
other Loan Documents are incorporated by reference herein, and in all respects,
shall continue in full force and effect.  Borrower, by execution of this Eighth
Amendment, hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the Credit
Agreement and the other Loan Documents.  Each of the Guarantors, by execution of
this Eighth Amendment, hereby reaffirms, assumes and binds itself to all of the
obligations, duties, rights, covenants, terms and conditions that are contained
in Guaranty.

 

7.5                         Financing Statements.  Borrower hereby irrevocably
authorizes Lender at any time and from time to time to file in any jurisdiction
any initial UCC financing statements and/or amendments thereto that (a) describe
the Collateral, and (b) contain any other

 

4

--------------------------------------------------------------------------------


 

information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment.

 

7.6                         References to Credit Agreement.  Each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof’, or words of
like import, and each reference to the Credit Agreement in any and all
instruments or documents delivered in connection therewith, shall be deemed to
refer to the Credit Agreement, as amended hereby.

 

7.7                         Expenses.  Borrower shall pay all costs and expenses
in connection with the preparation of this Eighth Amendment and other related
loan documents, including, without limitation, reasonable attorneys’ fees and
time charges of attorneys who may be employees of Lender or any affiliate or
parent of Lender.  Borrower shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Eighth Amendment and the other instruments and
documents to be delivered hereunder, and agrees to save Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such costs and expenses.

 

7.8                         Counterparts.  This Eighth Amendment may be executed
in any number of counterparts, all of which shall constitute one and the same
agreement.

 

[Signatures on following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment to
the Amended and Restated Credit Agreement and Reaffirmation of Guaranties as of
the date first above written.

 

 

Borrower:

 

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ DANIEL P. GOREY

 

Name:

Daniel P. Gorey

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

Guarantors:

 

 

 

QUIXOTE TRANSPORTATION SAFETY, INC.
TRANSAFE CORPORATION

 

ENERGY ABSORPTION SYSTEMS, INC.

 

ENERGY ABSORPTION SYSTEMS (AL) LLC

 

 

 

 

 

By:

/s/ DANIEL P. GOREY

 

Name:

Daniel P. Gorey

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

Lender:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ CHRIS D. BUCKNER

 

Name:

Chris D Buckner

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

Schedule I

 

Organizational Identification Numbers

 

CORPORATION

 

STATE

 

STATE ID

 

 

 

 

 

Quixote Corporation

 

Delaware

 

0720523

 

 

 

 

 

Quixote Transportation Safety, Inc.

 

Delaware

 

2803660

 

 

 

 

 

Transafe Corporation

 

Delaware

 

3197646

 

 

 

 

 

Energy Absorption Systems, Inc.

 

Delaware

 

0904033

 

 

 

 

 

Energy Absorption (AL) LLC

 

Delaware

 

3539333

 

7

--------------------------------------------------------------------------------


 

Exhibit B

 

Updated Schedules

 

--------------------------------------------------------------------------------


 

Schedule 1.1.1

Permitted Existing Indebtedness

 

A.                                   The following indebtedness was incurred
with the issuance of convertible debt and is reported on the December 31, 2009
balance sheet at $40,000,000.

 

Convertible senior subordinated notes paying 7% due February 15, 2025 totalling
$40,000,000 initially issued to eight investment funds.

 

C.                                     The following indebtedness of
Subsidiaries to Borrower, eliminated in consolidation:

 

1.                                       Note from Quixote Beijing Co., Ltd to
Borrower of $300,000.

 

D.                                    The intercompany liabilities existing as
of December 31, 2009 as follows:

 

Energy Absorption Systems AL

 

$

16,186,375

 

Quixote International Enterprises, LLC

 

$

2,400,000

 

Quixote Beijing Co., Ltd

 

$

236,887

 

Transafe

 

$

4,230,738

 

 

E.                                      Permitted Existing Contingent
Obligations.

 

F.                                      Obligations secured by Permitted
Existing Liens.

 

--------------------------------------------------------------------------------


 

Schedule 1.1.2

Permitted Existing Investments

 

A.                                   Investments in Subsidiaries by Borrower and
Subsidiaries as evidenced by the ownership of equity as described in Schedule
6.8

 

B.                                     Investments in Subsidiaries as follows
(all of which are eliminated in consolidation):

 

1.                                       Borrower has the following other
Investments in Subsidiaries:

$91,397,014 in Quixote Transportation Safety, Inc.

 

2.                                       Quixote Transportation Safety, Inc. has
the following other Investments in Subsidiaries:

$1,000 in TranSafe Corporation

$1,038,187 in Energy Absorption Systems, Inc.

 

3.                                       Energy Absorption Systems, Inc. has the
following other Investments in Subsidiaries:

$65,246 in Energy Absorption Systems (AL) LLC.

 

3.                                       Quixote International has the following
other Investment in one subsidiary:

$2,100,000 in Quixote Beijing Co, Ltd.

 

C.                                     Various investments in non-interest
bearing bank accounts or money market accounts included in Cash on the balance
sheet.

 

--------------------------------------------------------------------------------


 

Schedule 1.1.4

Permitted Existing Contingent Obligations

 

A.                                   The following standby letters of credit
were established with the lender:

 

1.  $690,000 letter of credit in favor of Federal Insurance Company relating to
worker’s compensation claims.

 

2.  $150,000 letter of credit in favor of U.S. Bank National Association
relating to Quixote credit card payments.

 

--------------------------------------------------------------------------------


 

Schedule 3.2

 

Transitional Letters of Credit

 

Amount

 

LaSalle Bank LC#

 

Expiration

 

Beneficiary

 

 

 

 

 

 

 

 

 

$

690,000

 

S541139

 

6/30/10

 

Federal Insurance Company

 

 

 

 

 

 

 

 

 

$

150,000

 

03101078

 

 

 

U.S. Bank National Association

 

 

--------------------------------------------------------------------------------


 

Schedule 6.7

 

Litigation

 

In January, 2008 we were served in a lawsuit entitled Olga Mata, Individually as
Representative of the Estate of Elpido Mata et al. vs. Energy Absorption
Systems, Inc., Quixote Transportation Safety, Inc., William Brothers
Construction, Keller Crash Cushions d/b/a Contractors Barricade Service, J.I.T.
Distributing Inc. and Gustavo Reyes d/b/a Cerrito Trucking,  State of Texas,
District Court of Brazoria County, No. 44361. This case involves a
tractor-trailer collision with a crash cushion. The plaintiffs allege various
theories of liability against all defendants, including negligence,
misrepresentations and breach of warranty. We have tendered the case to our
insurance carrier and have answered the complaint. In September the judge
granted our motion for summary judgment and Quixote Transportation Safety, Inc.,
Energy Absorption Systems, Inc. and Keller Crash Cushions (our distributor) are
now dismissed on all causes of action.  Plaintiff moved for reconsideration and
his motion was denied.   Plaintiff has appealed.

 

************

 

On January 28, 2010, Quixote entered into memorandums of understanding with
plaintiffs’ counsel and the other named defendants to settle the following
purported class action lawsuits (the “Lawsuits”) that were filed following the
announcement of the pending offer (the “Offer”) made by Trinity Industries, Inc.
(“Trinity”) and its wholly-owned subsidiary THP Merger Co. (“Purchaser”), to
acquire the Company’s outstanding common stock at $6.38 per share to be followed
by a back-end merger:  Superior Partners, on Behalf of Itself and All Others
Similarly Situated vs. Leslie J. Jezuit, Bruce Reimer, Daniel P. Gorey, Robert
D. van Roijen, Lawrence C. McQuade, Duane M. Tyler, Clifford D. Nastas, Quixote
Corporation and Trinity Industries, Inc.  (Case No. 10 CH 0613) filed on
January 13, 2010 in the Circuit Court of Cook County, Illinois, Chancery
Division (the “Court”); and  Ralph A. Ardito, Individually and on Behalf of All
Others Similarly Situated vs. Bruce Reimer, Leslie J. Jezuit, Daniel P. Gorey,
Robert D. van Roijen, Lawrence C. McQuade, Duane M. Tyler, Clifford D. Nastas,
Quixote Corporation, Trinity Industries, Inc. and THP Merger Co.  (Case No. 10
CH 2544) filed on January 20, 2010 in the Court. The Lawsuits are described in
greater detail in the Solicitation/Recommendation Statement on Schedule 14D-9
initially filed by the Company with the Securities and Exchange Commission (the
“SEC”) on January 7, 2010, as amended on January 15, 2010, January 19, 2010 and
January 22, 2010 (as so amended, and as further amended hereby, the
“Schedule 14D-9”).

 

Under the terms of the memorandums of understanding, the Company, the other
named defendants and the plaintiffs have agreed to settle the  Superior
Partners  lawsuit and dismiss the  Ardito  lawsuit as moot, subject to court
approval. As part of the settlement, the defendants deny all allegations of
wrongdoing and deny that the previous disclosures were inadequate but the
Company agreed to make available certain additional information to its
stockholders, which is described below under Item 8.01. The memorandums of
understanding further contemplate that the parties will enter into a stipulation
of settlement. The stipulation of settlement will be subject to customary
conditions, including court approval following notice to members of the proposed
settlement class. If finally approved by the court, the settlement will resolve
all of the claims that were or could have been brought on behalf of the proposed
settlement class in the action being settled, including all claims relating to
the Offer, the Merger, the Merger Agreement, the adequacy of the merger
consideration, the negotiations preceding the Merger Agreement, the adequacy and
completeness of the disclosures made in connection with the Offer and the Merger
and any actions of the individual defendants in connection with the Offer, the
Merger or the Merger Agreement, including any alleged breaches of the fiduciary
duties of any of the defendants, or the aiding and abetting thereof. If the
court does approve of the settlement after a notice period, then all public
stockholders who did not elect to opt out of such settlement

 

--------------------------------------------------------------------------------


 

will be bound thereby.

 

In addition, in connection with the settlement and as provided in the
memorandums of understanding, and subject to approval by the court, the named
defendants or their insurers will pay to plaintiffs’ counsel in the  Superior
Partner  action for their fees and expenses an amount not to exceed $431,000,
and the named defendants or their insurers will pay to plaintiff’s counsel in
the  Ardito  action an amount not to exceed $169,000 and, per the settlement
with the plaintiff in the  Ardito  action, the settlement of the  Superior
Partners  action moots the  Ardito  action. Neither payment will affect the
amount of consideration to be paid to stockholders of the Company in connection
with the Offer and the subsequent merger. Furthermore, any payment is also
conditioned on the Offer being consummated so the Company’s stockholders will
not indirectly bear such payment.

 

Under the terms of the Merger Agreement, the settlement is subject to the
approval of Trinity, which may not be unreasonably withheld or delayed. Trinity
has given its approval to the settlement described by the memorandums of
understanding.

 

The Company and the other defendants maintain that the lawsuits are completely
without merit. Nevertheless, in order to avoid costly litigation and eliminate
the risk of any delay to the closing of the Offer and subsequent merger, and
because the only effect of the settlement on the stockholders is to provide
additional disclosure, the defendants have agreed to the settlement contemplated
in the memorandum of understanding.

 

--------------------------------------------------------------------------------


 

Schedule 6.8

 

Subsidiaries

 

6.8(i)                      See attached chart of corporate structure

6.8(ii)                   Note:      (1) Significant Domestic Incorporated
Subsidiary

(2) Subsidiary Guarantor

 

Legal

 

 

 

Authorizes shares/

 

 

Corporate

 

Jurisdiction of

 

Issues &

 

Owner

Name

 

Organization

 

Outstanding

 

of Shares

 

 

 

 

 

 

 

Quixote Transportation Safety, Inc. (1)(2)

 

Delaware

 

1,000 Common,
$1.00 p.v.,
1,000 shares outstanding

 

Quixote Corporation

 

 

 

 

 

 

 

TranSafe Corporation (1)(2)

 

Delaware

 

1,000 Common,
$1.00 p.v.,
1,000 shares outstanding

 

Quixote Transportation Safety, Inc.

 

 

 

 

 

 

 

Energy Absorption Absorption Systems, Inc.

(1)(2)

 

Delaware

 

1,500 Common,
$.01 p.v., 100,000 Series A Preferred, n.p.v.,
1,000 common shares Outstanding

 

Quixote Transportation Safety, Inc.

 

--------------------------------------------------------------------------------


 

Legal

 

 

 

Authorizes shares/

 

 

Corporate

 

Jurisdiction of

 

Issues &

 

Owner

Name

 

Organization

 

Outstanding

 

of Shares

 

 

 

 

 

 

 

Quixote (Asia Pacific), Inc. (f/k/a Quixote Transportation Safety (Asia
Pacific), Inc.)

 

Delaware

 

1,000 Common,
$1.00 p.v.
1,000 shares outstanding

 

Energy Absorption Systems, Inc.

 

 

 

 

 

 

 

E-Tech Testing Services, Inc.

 

Delaware

 

1,000 Common,
$1.00 p.v.,
1,000 shares outstanding

 

Energy Absorption Systems, Inc.

 

 

 

 

 

 

 

Energy Absorption Systems (Europe), Inc.

 

Delaware

 

1,000 Common,
$1.00 p.v.,
1,000 shares outstanding

 

Energy Absorption Systems, Inc.

 

 

 

 

 

 

 

Quixote Europe, Inc. (f/k/a Quixote Transportation Safety (Europe), Inc.)

 

Delaware

 

1,000 Common,
$1.00 p.v.,
1,000 shares outstanding

 

Energy Absorption Systems, Inc.

 

 

 

 

 

 

 

Energy Absorption Systems (AL) LLC (1)(2)

 

Delaware

 

N/A

 

Energy Absorption Systems, Inc. is the sole and managing member

 

--------------------------------------------------------------------------------


 

Schedule 6.8(i)

 

[g30181km01i001.jpg]

 

--------------------------------------------------------------------------------